           Case 1:19-cv-01044-JLT Document 23 Filed 09/17/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9
10   MICHAEL SUTTER,                                 )   Case No.: 1:19-cv-01044- JLT
                                                     )
11                  Plaintiff,                       )   ORDER DIRECTING PLAINTIFF TO COMPLETE
                                                     )   THE CONSENT FORM, INDICATING WHETHER
12          v.                                       )   PLAINTIFF CONSENTS TO THE JURISDICTION
                                                     )   OF THE ASSIGNED MAGISTRATE JUDGE
13   ANDREW SAUL,                                    )
     Commissioner of Social Security,                )
14                                                   )
                    Defendant.                       )
15                                                   )

16          On August 2, 2019, the Court issued its “Order re Consent or Request for Reassignment,”

17   informing the parties that “pursuant to 28 U.S.C. § 636(c), a Magistrate Judge cannot conduct all

18   proceedings and enter judgment in this case” without the written consent of all parties. (Doc. 6-1 at 1)

19   To date, Plaintiff has not filed the form or otherwise indicated whether Plaintiff consents or declines the

20   jurisdiction of the assigned Magistrate Judge, as required by the Court’s order. (See id.)

21          Accordingly, the Court ORDERS: Plaintiff SHALL complete and file the consent form

22   previously provided by the Court (Doc. 6-2) no later than October 2, 2020, indicating whether Plaintiff

23   consents to the Magistrate Judge jurisdiction, or requests reassignment to a District Judge.

24
25   IT IS SO ORDERED.

26      Dated:     September 17, 2020                          /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
